       Case 2:20-cv-00966-NR Document 129 Filed 07/20/20 Page 1 of 4




NEWMAN | WILLIAMS
A PROFESSIONAL CORPORATION

Gerard J. Geiger, Esq.                   Attorney for defendants:
IDENTIFICATION NO. PA44099               Carbon County Board of Elections,
712 MONROE STREET                        Monroe County Board of Elections,
P.O. BOX 511                             Pike County Board of Elections, and
STROUDSBURG, PA 18360-0511               Snyder County Board of Elections
(570) 421-9090 (voice)
(570) 424-9739 (fax)
ggeiger@newmanwilliams.com



             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et. al.,               No. 2:20-CV-00966-NR
        Plaintiffs,

v.                                      Judge J. Nicholas Ranjan

KATHY BOOCKVAR, et. al.,
        Defendants.


             Certificate of Good Standing in Support of
                Motion for Admission Pro Hac Vice
                         of Gerard J. Geiger

     1.     On July 10, 2020, I moved for admission to be admitted to

appear and practice in this Court as counsel pro hac vice for Defendants

Carbon County Board of Elections, Monroe County Board of Elections,

Pike County Board of Elections, and Snyder County Board of Elections.

(ECF No. 41).
                                    1
       Case 2:20-cv-00966-NR Document 129 Filed 07/20/20 Page 2 of 4




     2.    When the motion was filed, I had requested but not yet

received the certificate of good standing that must accompany pro hac

vice motions.

     3.    On July 13, 2020, the Court conditionally granted the

motion, subject to my promptly submitting a certificate of good standing

upon receipt. (ECF No. 53).

     4.    I have now received my certificate and I attach a copy as

exhibit “A.”



                                  NEWMAN | WILLIAMS



                                  By: _______________________
                                        Attorney for Defendants,
                                        Carbon, Monroe, Pike, and
                                        Snyder Counties Boards of
                                        Elections
Date: July 20, 2020




                                    2
  Case 2:20-cv-00966-NR Document 129 Filed 07/20/20 Page 3 of 4




                    mpreme Court of ^enn^plbanm


               CERTIFICATE OF GOOD STANDING

                    Gerard Joseph Geiger, Esq.

                           DATEOFADMISSION

                             November4, 1985




The above named attorney was duly admitted to the bar of the Commonwealth of
        Pennsylvania, and is now a qualified member in good standing.




                                        Witness my hand and official seal
                                            Dated: July 14, 2020




                                              ^ Elizabet'Fi E. Zis^?^
                                                    ChiefClerk




                                Exhibit A
       Case 2:20-cv-00966-NR Document 129 Filed 07/20/20 Page 4 of 4




                      CERTIFICATE OF SERVICE

      I, Gerard J. Geiger, do hereby certify that a copy of this document

has been served on all counsel via the Court’s CM/ECF system, which

will provide electronic notice to all parties of record.


                                    NEWMAN | WILLIAMS



                                    By: _______________________
                                          Attorney for Defendants,
                                          Carbon, Monroe, Pike, and
                                          Snyder Counties Boards of
                                          Elections
Date: July 20, 2020
